

115 HR 5856 IH: Decentralized Wastewater Grant Act of 2020
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5856IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Ms. Sewell of Alabama introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to establish a decentralized wastewater grant program, and for other purposes.1.Short titleThis Act may be cited as the Decentralized Wastewater Grant Act of 2020.2.Decentralized wastewater grant program(a)In generalTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Grants for construction, repair, or replacement of individual household decentralized wastewater treatment systems(a)DefinitionIn this section, the term eligible individual means a member of a household, the members of which have a combined income (for the most recent 12-month period for which information is available) equal to not more than 50 percent of the median nonmetropolitan household income for the State in which the household is located, according to the most recent decennial census.(b)Grant programThe Administrator shall establish a program to provide a grant to a qualified nonprofit organization, as determined by the Administrator, to provide a subgrant to an eligible individual—(1)for the construction, repair, or replacement of an individual household decentralized wastewater treatment system;(2)if the eligible individual resides in a household that could be cost-effectively connected to an available publicly owned treatment works, for the connection of the household of the eligible individual to the publicly owned treatment works; or(3)for the installation of a larger decentralized wastewater system designed to provide treatment for 2 or more households in which eligible individuals reside, if—(A)site conditions at the households are unsuitable for the installation of an individually owned decentralized wastewater system;(B)multiple examples of unsuitable site conditions exist in close geographic proximity to each other; and(C)a larger decentralized wastewater system could be cost-effectively installed.(c)PriorityIn awarding subgrants under this section, a qualified nonprofit organization that receives a grant under this section shall give priority to—(1)an eligible individual who does not have access to a functioning sanitary sewage disposal system; and(2)a group of eligible individuals that do not have access to a functioning sanitary sewage disposal system.(d)ApplicationTo be eligible to receive a grant under this section, a qualified nonprofit organization shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(e)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as are necessary to carry out this section..(b)Water pollution control revolving loan fundsSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—(1)in subsection (c)—(A)in paragraph (10), by adding and at the end;(B)in paragraph (11)(B), by striking ; and at the end and inserting a period; and(C)by striking paragraph (12); and(2)by striking subsection (j).(c)No reporting requirementSection 4107 of the America's Water Infrastructure Act of 2018 (Public Law 115–270; 132 Stat. 3877) is amended by striking subsection (b).